              Case 7:21-cv-00083 Document 1 Filed 05/10/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS

                               MIDLAND/ODESSA DIVISION


DOLLAR TREE STORES, INC.


                                                     Civil Docket No. _______________
                Plaintiff,

v.



WMSC LLC

                Defendant.



                                         COMPLAINT

        COMES NOW, Plaintiff DOLLAR TREE STORES, INC. (“Dollar Tree”), by and through

its attorneys, FOX ROTHSCHILD LLP, and files this Complaint against Defendant WMSC LLC

(“WMSC”). In support hereof, Dollar Tree would respectfully show the Court the following:


                                        THE PARTIES


        1.      Dollar Tree is a Virginia corporation that is qualified as a foreign corporation

authorized to do business in the State of Texas. Dollar Tree’s principal place of business is 500

Volvo Parkway, Chesapeake, Virginia 23320.

        2.      WMSC, LLC is a Texas limited liability company, whose principal office is located

in 1601 Palomino Ridge, Dr., Austin, TX 78733. Defendant may be served with process by serving

its registered agent, Todd Routh, at 1601 Palomino Ridge, Dr., Austin, TX 78733.




COMPLAINT                                                                                 Page | 1
196608\00160\117962342
              Case 7:21-cv-00083 Document 1 Filed 05/10/21 Page 2 of 5




                                JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the lawsuit under 28 U.S.C. §§ 1332(a)(1) because

Plaintiff and Defendant are citizens of different U.S. states, and the amount in controversy exceeds

$75,000, excluding interest and costs. WMSC is a Texas limited liability company with its

principal place of business in Texas. Based on information and belief, the member/manager of

WMSC is Todd Routh, who resides in Texas and who is a citizen of Texas. Dollar Tree is a

Virginia corporation with its principal place of business in Virginia. Therefore, there is complete

diversity. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the property in

question is located in Ector County, Texas, and Ector County is where a substantial part of the

events or omissions giving rise to the claim occurred.

                                  FACTUAL BACKGROUND

        4.      Pursuant to the Lease Agreement by and between WMSC, as landlord, and Dollar

Tree, as tenant, dated July 5, 2019 (the “Lease”), Dollar Tree agreed to lease approximately 9,398

square feet of property situated at 3120 Andrews Highway, Odessa, Texas 79762 (the “Premises”).

        5.      Pursuant to Sections D.1.a and D.1.b of the Lease, the landlord agreed to complete

the Delivery Conditions as set forth therein, as well as to build-out the Premises in accordance

with applicable code and Dollar Tree’s Construction Criteria, which were annexed as an exhibit to

the Lease, and deliver the Premises on the Anticipated Delivery Date of September 15, 2019.

        6.      If the landlord has not delivered the Premises within ten days following the

Anticipated Delivery Date, Section D.1.e of the Lease entitles Dollar Tree to terminate the Lease

or to charge as liquidated damages a late fee equal to $1,000.00 per day for each day that elapses

between the Anticipated Delivery Date and the first to occur of the Delivery Date and the date

Dollar Tree opens for business in the Premises (“Late Fee”).



COMPLAINT                                                                                    Page | 2
196608\00160\117962342
               Case 7:21-cv-00083 Document 1 Filed 05/10/21 Page 3 of 5




         7.     WMSC acknowledged that the Late Fee would be substantially less than actual

damages that Dollar Tree would incur if the Premises was not delivered on the Anticipated

Delivery Date, including contractor and professional fees, mobilization and re-mobilization

expenses, and other consequences of a delayed store opening.

         8.     WMSC also acknowledged that the Late Fee was agreed upon based upon arms-

length negotiations and that any such Late Fee does not constitute a penalty.

         9.     Pursuant to Section D.1.e of the Lease, the Late Fee is due and payable within thirty

days following the landlord’s receipt of Dollar Tree’s invoice therefor and if the landlord fails to

pay the Late fee prior to the expiration of such thirty day period, Dollar Tree has the right to offset

the entire Late Fee, together with interest at a rate of 12% per annum from the expiration of such

thirty day period until paid, by taking a credit against 100% of Rent due to landlord under the

Lease.

                                    BREACH OF THE LEASE

         10.    Dollar Tree re-alleges the allegations contained in the previous paragraphs above

and incorporates them by reference as if fully set forth herein.

         11.    WMSC failed to deliver the Premises with all Delivery Conditions satisfied until

December 30, 2019.

         12.    Dollar Tree did not open for business to the public in the Premises until March 12,

2020.

         13.    WMSC was 106 days late in delivering the Premises to Dollar Tree with all

Delivery Conditions satisfied.

         14.    WMSC breached the Lease because it failed to complete the Delivery Conditions

by the Anticipated Delivery Date, and Dollar Tree is entitled to Late Fees in the amount of



COMPLAINT                                                                                       Page | 3
196608\00160\117962342
              Case 7:21-cv-00083 Document 1 Filed 05/10/21 Page 4 of 5




$106,000.00 as a result thereof. In the alternative, or in addition to the Late Fees, Dollar Tree is

entitled to actual damages as a result of WMSC breaching the Lease by failing to complete the

Delivery Conditions by the Anticipated Delivery Date, such damages exceeding $106,000.00 and

to be proved up at trial.

        15.     On or about March 23, 2020, Dollar Tree sent WMSC a notice of the Late Fee and

invoice with demand for payment of the same within thirty days of the date of the notice.

        16.     Despite receiving the foregoing demand, WMSC has failed to pay Dollar Tree any

portion of the Late Fee owed.

        17.     As a result of WMSC’s breach, Dollar Tree is entitled to recover its reasonable and

necessary attorney’s fees as provided for in the lease.

                                                PRAYER

        WHEREFORE, Dollar Tree respectfully requests that this Court enter judgment against

WMSC as follows:

                a.       Awarding Dollar Tree monetary damages in the amount of $106,000.00;

                b.       Awarding Dollar Tree any further actual damages exceeding $106,000.00,

                and to be proved up at trial;

                c.       Awarding Dollar Tree its attorney’s fees, expenses, interest, and other costs

                in this action to the extent permitted by law; and

                d.       Such other relief that this Court deems just and proper.




COMPLAINT                                                                                      Page | 4
196608\00160\117962342
              Case 7:21-cv-00083 Document 1 Filed 05/10/21 Page 5 of 5




                                       Respectfully submitted,


                                       By:     /s/ Robert J. Palmer
                                               Robert J. Palmer
                                               Texas Bar No. 24013286
                                               rpalmer@foxrothschild.com
                                               Andy Nikolopoulos (Admission pending)
                                               Texas Bar No. 24044852
                                               anikolopoulos@foxrothschild.com
                                       FOX ROTHSCHILD LLP
                                       2501 N. Harwood Street, Suite 1800
                                       Dallas, Texas 75201
                                       Phone: (972) 991-0889
                                       Fax: (972) 404-0516
                                       Attorneys for Plaintiff




COMPLAINT                                                                        Page | 5
196608\00160\117962342
